On Rehearing.
[Decided January 22, 1908.]
Per Curiam.
Since the opinion was filed in this cause, and pending a petition for rehearing, we have discovered certain words used by the trial court in its decree which were not observed by us before the opinion was filed. The decree recites that appellants are entitled to a deed of general warranty “subject to the liens for one-half of the cost of constructing both of said party walls.” In affirming the judgment the possible legal effect of the quoted words was overlooked by us since the matter had not been called to our attention.
Wc stated in our opinion that appellants are entitled to a deed with covenants of general warranty, that being what was specified in the contract. Such should unmistakably be the provision of the decree. The quoted words must have been used in the decree by a mere inadvertence, inasmuch as the record shows that the trial court found one-half the cost of the party walls to be incumbrances. The contract does not *439call for a warranty deed subject to any incumbrances. The reason the trial court did not require the present removal of the liens was because, for reasons stated in the main opinion, they are not now removable. The persons who may be entitled to the payment when the walls shall be used, if they are ever used, cannot now be ascertained. Respondents must, therefore, comply with their contract and deliver a general warranty deed; but they cannot comply with the contract by delivering a warranty deed which is expressly made subj ect to the incumbrances. We do not believe that the trial court intended the legal effect which the words used may import, and we have not understood that respondents so contend. But that no controversy may arise as to the true meaning of the decree, it should be modified by striking out the words above quoted. In all other respects the judgment is affirmed, the petition for rehearing is denied, and the cause is remanded for the purpose of said modification.